Citation Nr: 0900863	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of stress 
fractures of the left tibia, to include as secondary to pes 
planus.   

2.  Entitlement to service connection for impotency due to an 
in-service groin injury.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include schizoaffective disorder (claimed as 
depression). 

4.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to 
June 1999.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida:  the May 2002 decision denied entitlement to service 
connection for residuals of left tibia stress fractures (shin 
splints), to include as secondary to pes planus, and for 
impotency due to in-service groin injury; the November 2002 
decision denied entitlement to service connection for pes 
planus and for a psychiatric disorder.  While this appeal was 
pending before the Board, the veteran notified the St. 
Petersburg, Florida, RO that he had moved to Texas.  Although 
the veteran's mailing address was changed in the Veterans 
Appeals Control and Locator System (VACOLS), that system 
shows that the St. Petersburg, Florida, RO remains 
responsible for the veteran's appeal.  

In the veteran's January 2001 claim, he sought entitlement to 
service connection for bilateral stress fractures of the 
tibia.  In the May 2002 rating decision, service connection 
was denied for residuals of stress fractures of the left 
tibia.  The claim with respect to the right tibia has not 
been adjudicated.  In its March 2008 Remand, the Board 
referred the matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).   In his August 2003 substantive appeal of the 
issues of entitlement to service connection for residuals of 
left tibia stress fractures (claimed as bilateral stress 
fracture, shin splints) and entitlement to service connection 
for impotency due to an in-service groin injury, the veteran 
requested a hearing before a Decision Review Officer (DRO) 
and then a video-conference hearing before the Board.  The 
hearing before the DRO was held on May 11, 2005, and a 
transcript of that hearing is included in the veteran's 
claims file.  No hearing before the Board has been held.  

In his July 2005 substantive appeal of the issues of 
entitlement to service connection for a psychiatric disorder 
and entitlement to service connection for pes planus, the 
veteran indicated that he did not want a hearing before a 
Veterans Law Judge.  In the March 2008 Remand, the Board 
found that by the action of not choosing a hearing for the 
second set of issues, the veteran did not withdraw his 
request for a hearing on the first set of issues.  Moreover, 
rather than decide some issues and have a hearing only on two 
issues, the Board decided to remand all four issues on appeal 
for a hearing.  

In its March 2008 Remand, the Board instructed that a video-
conference hearing be scheduled.  See 38 C.F.R. § 20.700(a) 
(a hearing on appeal will be granted if an appellant 
expresses a desire to appear in person).  A video-conference 
hearing before a Veterans Law Judge was scheduled for 
December 2008.  But in November 2008, the veteran had 
contacted the RO in St. Petersburg, Florida, and had notified 
VA that he had moved to Texas and that he would like the 
hearing to be scheduled in Texas.  The veteran's address was 
changed in VACOLS, but responsibility for the appeal was not 
transferred to the Houston, Texas, RO.  It is possible that a 
temporary claims folder is being maintained at the St. 
Petersburg, Florida, RO with respect to the service 
connection claim for the right tibia.  Thus, the claims 
folder must be returned to the RO in St. Petersburg, Florida, 
for the claims folder to be updated and then responsibility 
for the claims must be transferred to the RO in Houston, 
Texas.  Thereafter, the Houston, Texas, RO must schedule a 
video-conference hearing before a Veterans Law Judge for the 
veteran.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
returned to the RO in St. Petersburg, 
Florida, for any documents in a temporary 
folder to be associated with the veteran's 
claims folder.  

2.  Thereafter, responsibility for the 
veteran's claims must be transferred to 
the RO in Houston, Texas. 

3.  The Houston, Texas, RO should schedule 
the veteran for a video-conference hearing 
before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




